Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s filing of claims 2-20 on 6/19/20 is acknowledged.  Claim 1 was canceled.  Claims 2-20 are pending and are under examination. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/8/20 and 4/1/21 were acknowledged.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3-6, 8-9 and 12-20 are rejected because each claim depends on canceled claim 1.  For examination purposes, the Office will interpret each rejected claim as being dependent on claim 2. 
Claim Interpretation
The Office asserts that terms and phrases like “for” and “wherein” constitute recitations of intended use language for purposes of examination.  The Office asserts that in the pending claims reciting such “for” language, the claim language that follows such recitations does not necessarily denote structure MPEP 2173.05(g).  The functional limitation was evaluated and considered, for what it fairly conveys to a person of ordinary skill in the art.  Similarly, a “wherein” clause may have a limiting effect on a claim if the language limits the claim to a particular structure.  MPEP 2111.04.  The determination of whether a “wherein” clause is a limitation in a claim depends on the specific facts of the case. While all words in each claim are considered in judging the patentability of the claim language, including functional claim limitations, not all limitations provide a patentable distinction. 	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Handique et al. (“Handique,” US Pub. No. 2007/0292941, cited in IDS) in view of Singer (WO 2013/176992, cited in IDS). 
As to claim 2, Handique discloses a fluidic device comprising: a sample inlet; a fluidic channel in fluidic communication with the sample inlet; a lysis region in fluidic communication with the fluidic channel; and a reaction region.  See e.g., [0055] et seq.  
In re Yount, 80 USPQ 141 (CCPA 1948) “that mere size is not ordinarily a matter of invention.” It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the claimed dimensions in order to employ an optimum volume of sample, which would provide accurate test results.  
Furthermore, with regard to claim 2, Handique does not specifically disclose the reaction region contains a duplex DNA Invading Artificial Nucleic Acid (DIANA) for detecting a microbial genomic material from one or more microbial cells.  Singer discloses in e.g., [0004] et seq., a method of first contacting a plurality of [Symbol font/0x67]PNA capture probes (“DNA Invading Artificial Nucleic Acids (DIANAs)”) to genomic material in a clinical sample obtained from a subject.  The [Symbol font/0x67]PNA capture probes comprise at least one sequence consisting of, e.g., SEQ ID NO: 1-18 et seq.  Singer further discloses in e.g., [0049] et seq., [Symbol font/0x67]PNA has the unique ability to invade structured nucleic acids, such as double stranded DNA (dsDNA) and RNA, which facilitates a less complex method for target identification. [Symbol font/0x67]PNA’s affinity to single-stranged NAs is so high that is has the ability to naturally invade the double stranded structure and bind through standard Watson-Crick base pairing to the correct sequence (“duplex DIANAs”).  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to include duplex DIANAs because the composition facilitates a less complex method for target identification (e.g., [0049] of Singer). 

As to claim 4, 5, 6, 7, 8, and 20, see e.g., fig. 10 and [0206] et seq.  It is noted that Handique does not specifically disclose the claimed dimensions.  However, sizes and dimensions of claimed features are not sufficient to define over the prior art, absent some evidence of unexpected results in using the claimed dimensions.   It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the claimed dimensions in order to employ an optimum volume of sample, which would provide accurate test results.  
As to claims 9-11, see wax in e.g., [0239] et seq. of Handique.  
As to claim 12, see e.g., [0055] et seq.
As to claim 13, see claim 2 above with regard to the duplex DIANAs.  In addition, Handique does not specifically disclose each DIANA targets one or more amplicons from a specific microorganism(s).  Singer discloses in e.g., [0053] et seq., [Symbol font/0x67]PNAs probes preferably target rDNA/rRNA sequence of the microbial pathogen. It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to target a specific microorganism because it would enable the detection of a gene sequence that encodes for antimicrobial resistance (e.g., [0052] of Singer). 
As to claim 14, see claim 2 above.  [Symbol font/0x67]PNAs is a gamma peptide nucleic acid in e.g., [0002] et seq. of Singer.  See claim 2 for motivation statement. 
As to claim 15, see claim 2 above and e.g., [0048] et seq. of Singer.  See claim 2 for motivation statement. 

As to claim 19, see e.g., [0289] et seq. of Handique, which discloses the wash liquid can be a solution having one or more additional components (e.g., a buffer, chelator, surfactant, a detergent, a base, an acid, or a combination thereof). Exemplary solutions include, for example, a solution of 10-50 mM Tris at pH 8.0, 0.5-2 mM EDTA, and 0.5% -2% SDS, a solution of 10-50 mM Tris at pH 8.0, 0.5 to 2 mM EDTA, and 0.5%-2% Triton X-100.
Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Handique in view of Singer, as applied to claim 2 above, and further in view of Xi et al. (“Xi,”, Evaluation of Microfluidic Biosensor Development Using Microscopic Analysis of Molecular Beacon Hybridization Kinetics, 2005, cited in IDS).
See Handique and Singer supra.
As to claims 17 and 18, Handique does not specifically disclose that the claimed crowding agent and denaturing agent.  Xi discloses in e.g., section 2.3. of p. 8, hybridizations of DNA MBs with DNA oligonucleotides were performed in a hybridization buffer consisting of a 10-mM phosphate buffer (pH 7.8), 900 mM NaCl, 1.3% polyethylene glycol (PEG) (“crowding agent”), and 30% formamide (referred to as NaCl/PEG hybridization buffer) (“DNA denaturant agent”) (Hristova et al., 2000). A hybridization buffer containing 25 mM Tris-HCl and 100 mM NaCl amended with 40% formamide was used for experiments with PNA MBs (referred to as TrisHCl/NaCl .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims  of U.S. Patent No. 10,730,041. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims and the examined claims comprise substantially the same subject matter.  For example, examined claim 2 and patented claim 1 both comprise a fluidic device, comprising: a sample inlet; a fluidic channel in fluidic communication with the sample inlet, wherein the fluidic channel has a length of at least 1 cm and a length-to-width ratio of at least 5:1; a lysis region in fluidic communication with the fluidic channel; and a reaction region, wherein the reaction region contains a duplex DNA Invading Artificial Nucleic Acid (DIANA) for detecting a microbial genomic material from one or more microbial cells.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORE RAMILLANO JARRETT whose telephone number is (571)272-7420.  The examiner can normally be reached on Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LORE R JARRETT/Primary Examiner, Art Unit 1797                                                                                                                                                                                                        



3/26/2022